Exhibit 10.2

PAYMENT AGREEMENT

THIS PAYMENT AGREEMENT (this “Agreement”) dated as of May 5, 2013 (the
“Execution Date”), is entered into by and among Crestwood Midstream Partners LP,
a Delaware limited partnership (“MLP”), and Crestwood Holdings LLC, a Delaware
limited liability company (“Holdings”).

WITNESSETH:

WHEREAS, MLP and Crestwood Gas Services GP LLC, a Delaware limited liability
company (“MLP General Partner”), Inergy Midstream, L.P., a Delaware limited
partnership (“Buyer”), NRGM GP, LLC, a Delaware limited liability company
(“Buyer General Partner”), Inergy, L.P., a Delaware limited partnership
(“NRGY”), and Intrepid Merger Sub, LLC, a Delaware limited liability company and
wholly owned subsidiary of Buyer (“Merger Sub”) intend to enter into that
certain Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which,
among other things, MLP will merge with Merger Sub (the “Merger”) (any
capitalized term used but not defined in this Agreement has the definition given
such term in the Merger Agreement, and the rules of construction in the Merger
Agreement shall apply to this Agreement);

WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors of MLP General Partner has reviewed and evaluated the Merger and the
Merger Agreement;

WHEREAS, the Conflicts Committee has required, as a condition to its granting of
“Special Approval” under the MLP Partnership Agreement, that Holdings pay at
Closing $10,375,909 cash (the “Holdings Payment”) in aggregate to the Holders of
MLP Common Units (other than the CW Holders) (the “Unaffiliated LPs”); and

WHEREAS, Holdings intends, in connection with its ownership of its MLP Common
Units and to induce the Conflicts Committee to grant “Special Approval” under
the MLP Partnership Agreement and thus enable MLP to enter into the Merger
Agreement, to make the Holdings Payment in accordance with the terms of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:

 

  1. Before the Effective Time, Holdings will deposit with the Exchange Agent
for the benefit of the Unaffiliated LPs, cash in the amount of the Holdings
Payment in order to fund a portion of the Cash Consideration.

 

  2. The Exchange Agent shall, pursuant to irrevocable instructions, deliver
such cash to the Unaffiliated LPs as a portion of the Merger Consideration in
accordance with the Merger Agreement.

 

  3.

Any portion of the Holdings Payment that remains undistributed to the
Unaffiliated LPs that are Holders of Certificates for twelve months after the
Closing Date shall be delivered to Buyer, upon demand by Buyer, and any
Unaffiliated LPs that are Holders of Certificates who have not theretofore
complied with Article II of the Merger Agreement



--------------------------------------------------------------------------------

  shall look only to Buyer and only as general creditors thereof for payment of
their claim for their portion of the Holdings Payment. If any Certificates shall
not have been surrendered prior to such date on which any portion of the
Holdings Payment in respect of such Certificate would escheat to or become the
property of any Governmental Entity, such cash in respect of such Certificates
shall, to the extent permitted by applicable Law, become the property of Buyer,
free and clear of all claims or interest of any Person previously entitled
thereto.

 

  4. To the fullest extent permitted by Law, neither Buyer nor Holdings nor
their respective Representatives shall be liable to any Person in respect of any
portion of the Holdings Payment properly delivered to a public official pursuant
to any applicable abandoned property, escheat or similar Law.

 

  5. Miscellaneous Matters.

 

  a. To the maximum extent permitted by applicable Law, the provisions of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without regard to principles of conflicts of law.
Each of the parties hereto agrees that this Agreement involves at least $100,000
and that this Agreement has been entered into in express reliance upon 6 Del. C.
§ 2708. Each of the parties hereto irrevocably and unconditionally confirms and
agrees that it is and shall continue to be (a) subject to the jurisdiction of
the courts of the State of Delaware and of the federal courts sitting in the
State of Delaware and (b) subject to service of process in the State of
Delaware. Each party hereto hereby irrevocably and unconditionally (i) consents
and submits to the exclusive jurisdiction of the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (and, if such
court shall not have subject matter jurisdiction, any Delaware state court and
the federal court of the United States located in the State of Delaware for any
Proceedings arising out of or relating to this Agreement or the transactions
contemplated by this Agreement (and agrees not to commence any litigation
relating thereto except in such courts); (ii) waives any objection to the laying
of venue of any such litigation in the Delaware Courts and agrees not to plead
or claim in any Delaware Court that such litigation brought therein has been
brought in any inconvenient forum; and (iii) acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising or relating
to this Agreement or the transactions contemplated by this Agreement.

 

  b. Except for the Merger Agreement, this Agreement constitutes the entire
agreement between and among the parties hereto pertaining to the subject matter
hereof and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of such parties, and there are no
representations, warranties or other agreements between or among such parties in
connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby.

 

2



--------------------------------------------------------------------------------

  c. This Agreement may be amended by the parties hereto at any time before or
after the MLP Unitholder Approval; provided, however, that any such amendment
must be approved by the Conflicts Committee. No supplement, modification or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby; provided, however, that any supplement, modification
or waiver must be approved by the Conflicts Committee. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

  d. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.

 

  e. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any third Person, including any creditor of any Party or any of
their Affiliates. No such third Person shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any liability (or otherwise) against any party.

 

  f. No party hereto may assign, transfer, dispose of or otherwise alienate this
Agreement or any of its rights, interests or obligations under this Agreement
(whether by operation of law or otherwise). Any attempted assignment, transfer,
disposition or alienation in violation of this Agreement shall be null, void and
ineffective.

 

  g. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of applicable Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of such parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the fullest extent possible.

 

  h.

This Agreement may only be enforced against, and any claims or causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made against
the entities that are expressly identified as parties hereto and no former,
current or future equity holders, controlling persons, directors, officers,
employees, agents or Affiliates of any party hereto or any former, current or
future stockholder, controlling person, director, officer, employee, general or
limited partner, member, manager, agent or Affiliate of any of the foregoing
(each, a

 

3



--------------------------------------------------------------------------------

  “Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim (whether in tort,
contract or otherwise) based on, in respect of, or by reason of, the
transactions contemplated hereby or in respect of any representations made or
alleged to be made in connection herewith. Without limiting the rights of any
party against the other parties hereto, in no event shall any party or any of
its Affiliates seek to enforce this Agreement against, make any claims for
breach of this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.

 

  i. This Agreement may be executed in multiple counterparts each of which shall
be deemed an original and all of which shall constitute one instrument. Delivery
of an executed signature page of this Agreement by facsimile or other customary
means of electronic transmission (e.g., “pdf”) shall be effective as delivery of
a manually executed counterpart hereof.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers hereunto duly authorized, all as of the date first written
above.

 

CRESTWOOD MIDSTREAM PARTNERS LP By: Crestwood Gas Services GP, LLC, its General
Partner By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President CRESTWOOD HOLDINGS LLC By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President